Exhibit 10.1


INUVO, INC.


FORM OF INSIDER SUBSCRIPTION AGREEMENT
This Insider Subscription Agreement (this “Agreement”) is being delivered to you
by Inuvo, Inc., a Nevada corporation (the “Company”) in connection with your
subscription for shares of common stock (the “Shares”) of the Company at a
purchase price per share set forth on the signature page hereto and in the
aggregate purchase price set forth on the signature page hereto to be issued and
sold to you by the Company. The Shares being subscribed for by you are being
offered and sold by the Company in a transaction (the “Private Placement”)
exempt from registration under the Securities Act of 1933, as amended (the
“Securities Act”) pursuant to exemptions available under Section 4(a)(2) and/or
Rule 506(b) of Regulation D promulgated thereunder, for an offering up to an
aggregate amount of $705,000. There is no minimum offering amount. All
subscription proceeds for the sale of the Shares will be directly paid and
immediately available to the Company. The proceeds from the Private Placement
shall be used by the Company for general working capital at the discretion of
the management of the Company.
1.SUBSCRIPTION AND PURCHASE PRICE.
(a)
Subscription. The undersigned hereby irrevocably subscribes for and agrees to
purchase the Shares in the amount as indicated on the signature page hereof on
the terms and conditions described herein.

(b)
Purchase of Shares. The undersigned understands and acknowledges that the
purchase price and price per Share to be remitted to the Company in exchange for
the Shares shall be as set forth on the signature page hereto (the “Purchase
Price”). Payment of the Purchase Price shall be made by the undersigned, by: (1)
certified or bank check made payable to “Inuvo, Inc.” or (2) wire transfer of
immediately available funds pursuant to the wire instructions available upon
request of the Company, or (3) a combination of (1) and (2) above.

2.    ACCEPTANCE AND CLOSING PROCEDURES.
(a)
Acceptance or Rejection. The undersigned understands and agrees that this
subscription may be accepted or rejected by the Company, in whole or in part, in
its sole and absolute discretion, and if accepted, the Shares purchased pursuant
hereto will be issued only in the name of the undersigned as specified on the
signature page of this Agreement. In the event of rejection of the Agreement by
the Company, this Agreement shall thereafter have no force or effect, and the
Company shall promptly return or cause to be returned to the undersigned the
purchase price, without interest thereon or deduction therefrom.

(b)
Closing. On the closing date (the “Closing Date”), upon the terms and subject to
the conditions set forth herein, substantially concurrent with the execution and
delivery of this Agreement by the parties hereto, the Company agrees to sell,
and the undersigned agrees to purchase the Shares for the Purchase Price set
forth on the signature page hereto. Upon satisfaction of the covenants and
conditions set forth in Sections 2(d), the closing (the “Closing”) shall occur
at the offices of Company or such other location as the parties shall mutually
agree.



1

--------------------------------------------------------------------------------




(c)
Closing Deliverables.

(i)    On or prior to the Closing Date, the Company shall deliver or cause to be
delivered to the undersigned the following:
(A)    this Agreement duly executed by the Company; and
(B)    a stock certificate or book entry confirmation representing the Shares.
(ii)    On or prior to the Closing Date, the undersigned shall deliver or cause
to be delivered to the Company the following:
(A)    this Agreement duly executed by the undersigned; and
(B)    the Purchase Price in immediately available funds.
(d)    Closing Conditions.
(i)    The obligations of the Company hereunder in connection with the Closing
are subject to the following obligations being met:
(A)    the accuracy in all material respects on the Closing Date of the
representations and warranties of the undersigned contained herein;
(B)    all obligations, covenants and agreements of the undersigned required to
be preformed at or prior to the Closing Date have been performed;
(C)    the delivery by the undersigned of the items set forth in Section
2(c)(ii) of this Agreement; and
(D)    receipt of the official notice from NYSE Regulation approving the
Additional Listing Application for the Shares.
(ii)    The respective obligations of the undersigned herein in connection with
the Closing are subject to the following conditions being met:
(A)    the accuracy in all material respects on the Closing Date of the
representations and warranties of the Company contained herein;
(B)    all obligations, covenants and agreements of the Company required to be
preformed at or prior to the Closing Date have been performed; and
(C)    the delivery by the Company of the items set forth in Section 2(c)(i) of
this Agreement.
3.    INVESTOR’S REPRESENTATIONS AND WARRANTIES.
The undersigned makes the following agreements, representations, declarations,
acknowledgments and warranties to the Company in conjunction with the offer and
sale of the Shares with the intent that they be relied upon in determining the
undersigned’s suitability as a purchaser of the Shares:


2

--------------------------------------------------------------------------------




(a)
The undersigned has full power and authority to enter into this Agreement, the
execution and delivery of which has been duly authorized, if applicable, and
this Agreement constitutes a valid and legally binding obligation of the
undersigned.

(b)
The undersigned acknowledges that the offer and sale of the Shares is intended
to be exempt from registration under the Securities Act by virtue of Section
4(a)(2) of the Securities Act and the provisions of Regulation D and/or Rule
506(b) promulgated thereunder. In furtherance thereof, the undersigned
represents and warrants as follows:

(i)
The undersigned is acquiring the Shares solely for the undersigned’s own
beneficial account, for investment purposes, and not with a view to, or resale
in connection with, any distribution of the Shares;

(ii)
The undersigned has no contract, undertaking, agreement or arrangement with any
person to sell, transfer or pledge all or any part of the Shares, for which the
undersigned hereby subscribes, and the undersigned has no present plans or
intentions to enter into any such contract, undertaking or arrangement;

(iii)
The undersigned has the financial ability to bear the economic risk of the
undersigned’s investment, has adequate means for providing for the undersigned’s
current needs and contingencies, and has no need for liquidity with respect to
the undersigned’s investment in the Company; and

(iv)
The undersigned has such knowledge and experience in financial and business
matters as to be capable of evaluating the merits and risks of the prospective
investment in the Shares.

(c)
The undersigned is an “accredited investor,” as that term is defined in Rule
501(a) of Regulation D.

(d)
The undersigned has been provided access via the Securities and Exchange
Commission (the “Commission”) public website at www.sec.gov with access to
copies of the Company’s Annual Report on Form 10-K for the period ended December
31, 2018, the Company’s Quarterly Report for the period ended September 30, 2019
and the Company’s other filings with the Commission (collectively, the “SEC
Reports”), and represents and warrants that he has read and reviewed these
reports (including the “Risk Factors” contained therein), together with the
Company’s other filings with the Commission. The undersigned acknowledges that
the Company has made available to the undersigned or provided the undersigned
the opportunity to review all SEC Reports and this Agreement, and has allowed
the undersigned an opportunity to ask questions and receive answers thereto and
to verify and clarify any information contained in the SEC Reports and this
Agreement. The undersigned further acknowledges that the undersigned has
received all information concerning the Company, the Company’s business, and all
other information necessary for the undersigned to invest in the Company.

(e)
The undersigned is not relying on the Company with respect to economic
considerations involved in this investment. The undersigned is capable of
evaluating the merits and risks of an investment in the Shares as such are
described in the SEC Reports.



3

--------------------------------------------------------------------------------




(f)
The undersigned represents, warrants and agrees that he will not sell or
otherwise transfer the Shares without registration under the Securities Act or
an exemption therefrom, and fully understands and agrees that the undersigned
must bear the economic risk of the purchase of the Shares because, among other
reasons, the Shares have not been registered under the Securities Act or under
the securities laws of any state and, therefore, cannot be resold, pledged,
assigned or otherwise disposed of unless they are subsequently registered under
the Securities Act and under the applicable securities laws of such states, or
an exemption from such registration is available. In particular, the undersigned
is aware that the Shares are “restricted securities” as such term is defined in
Rule 144 promulgated under the Securities Act (“Rule 144”), and such securities
may not be resold pursuant to Rule 144 unless all of the conditions of Rule 144
are met. The undersigned also understands that the Company is under no
obligation to register the Shares on the undersigned’s behalf, or to assist the
undersigned in complying with any exemption from registration under the
Securities Act or applicable state securities laws. The undersigned understands
that any sales or transfers of the Shares are further restricted by state
securities laws and the provisions of this Agreement. The undersigned, further
affirms that he is an “affiliate” of the Company as such term is defined under
Rule 405 of the Securities Act, and acknowledges that he is subject to (i)
additional restrictions on transfer of the Shares under the Securities Act and
(ii) compliance with the Company’s insider trading policies as may be in effect
from time to time.

(g)
No representations or warranties have been made to the undersigned by the
Company or any of its officers, employees, agents, affiliates or subsidiaries,
other than any representations contained herein and in the SEC Reports, and in
subscribing for the Shares the undersigned is not relying upon any
representations other than any contained herein or in the SEC Reports.

(h)
The undersigned understands and acknowledges that the undersigned’s purchase of
the Shares is a speculative investment that involves a high degree of risk and
the potential loss of the undersigned’s entire investment in the Shares and has
reviewed the “risk factors” contained in the SEC Reports. The undersigned is
able to bear the loss of the undersigned’s entire investment in the Shares.

(i)
The undersigned’s overall commitment to investments that are not readily
marketable is not disproportionate to the undersigned’s net worth, and an
investment in the Shares will not cause such overall commitment to become
excessive.

(j)
The undersigned should check the Office of Foreign Assets Control (“OFAC”)
website at <http://www.treas.gov/ofac> before making the following
representations. The undersigned represents that the amounts invested by it in
the Company were not and are not directly or indirectly derived from activities
that contravene federal, state or international laws and regulations, including
anti-money laundering laws and regulations. Federal regulations and Executive
Orders administered by OFAC prohibit, among other things, the engagement in
transactions with, and the provision of services to, certain foreign countries,
territories, entities and individuals.

(a)
The undersigned understands and agrees that the certificate(s) for the Shares
shall bear substantially the following legend until (i) such securities shall
have been registered under the Securities Act and effectively disposed of in
accordance with a registration statement that has been declared effective, or
(ii) in the opinion of counsel for the Company, such



4

--------------------------------------------------------------------------------




securities may be sold without registration under the Securities Act as well as
any applicable “blue sky” or state securities laws:
THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY APPLICABLE
STATE SECURITIES LAWS. SUCH SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT
PURPOSES AND MAY NOT BE OFFERED FOR SALE, SOLD, DELIVERED AFTER SALE,
TRANSFERRED, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT FILED BY INUVO, INC. WITH THE SECURITIES AND EXCHANGE COMMISSION
COVERING SUCH SECURITIES UNDER THE SECURITIES ACT OR AN OPINION OF COUNSEL
SATISFACTORY TO THE ISSUER THAT SUCH REGISTRATION IS NOT REQUIRED.
(b)
The undersigned is not subject to any “Bad Actor” disqualifications described in
Rule 506(d)(1)(i) to (viii) under the Securities Act (a “Disqualifying Event”),
except for a Disqualifying Event covered by Rule 506(d)(2) or (d)(3).

(c)
The undersigned acknowledges that the Company’s common stock is listed on the
NYSE American LLC and that by accepting this Agreement the undersigned agrees
with the Company to maintain in strict confidence all non-public information,
including, but not limited to, the existence of the Private Placement and any
other non-public information regarding the Company obtained from this Agreement
and any other transaction document and/or from the Company and/or it authorized
agents. The Company has caused these materials to be delivered to the
undersigned in reliance upon such agreement and upon Rule 100(b)(2)(ii) of
Regulation FD as promulgated by the Commission.

(d)
The undersigned has had the opportunity to review this Agreement and Shares with
its own legal counsel and tax advisors. The undersigned is not relying on any
statements or representations of the Company or its agents for legal or tax
advice with respect to this Agreement or the Shares. The undersigned
acknowledges his understanding that this Agreement was prepared at the request
of the Company by Pearlman Law Group LLP, its counsel, and that such firm did
not represent the undersigned in conjunction with this Agreement, the purchase
and sale of the Shares or any of the related transactions. The undersigned, as
further evidenced by his signature below, acknowledges that he has had the
opportunity to obtain the advice of independent counsel of his choosing prior to
his execution of this Agreement and that he has availed himself of this
opportunity to the extent he deemed necessary and advisable.

(e)
The foregoing representations, warranties, and agreements shall survive the
acceptance of this Agreement by the Company. The foregoing representations and
warranties are true and accurate as of the date hereof, shall be true and
accurate as of the date of delivery of this Agreement and accompanying documents
to the Company and shall survive such delivery.

4.    THE COMPANY’S REPRESENTATIONS AND WARRANTIES.
The Company hereby acknowledges, agrees with and represents and warrants to the
undersigned, as follows:


5

--------------------------------------------------------------------------------




(a)
The Company has the corporate power and authority to execute and deliver this
Agreement and to perform its obligations hereunder. This Agreement has been duly
authorized, executed and delivered by the Company and is valid, binding and
enforceable against the Company in accordance with its terms.

(b)
The Shares, when issued and delivered in accordance with the terms of this
Agreement, will be duly and validly issued and will be fully paid and
nonassessable.

(c)
Neither the execution and delivery nor the performance of this Agreement by the
Company will conflict with the Company’s Articles of Incorporation or Bylaws, or
result in a breach of any terms or provisions of, or constitute a default under,
any material contract, agreement or instrument to which the Company is a party
or by which the Company is bound.

(d)
The SEC Reports have been made available to the undersigned via www.sec.gov.

5.    INDEMNITY.
The undersigned agrees to indemnify and hold harmless the Company and its
officers and directors, employees and affiliates and each other person, if any,
who controls any of the foregoing, against any loss, liability, claim, damage
and expense whatsoever (including, but not limited to, any and all expenses
whatsoever reasonably incurred in investigating, preparing or defending against
any litigation commenced or threatened or any claim whatsoever) arising out of
or based upon any false representation or warranty by the undersigned, or the
undersigned’s breach of, or failure to comply with, any covenant or agreement
made by the undersigned herein or in any other document furnished by the
undersigned to the Company, its officers and directors, employees and its
affiliates and each other person, if any, who controls any of the foregoing in
connection with this transaction.
6.    LEGENDS.
IN MAKING AN INVESTMENT DECISION INVESTORS MUST RELY ON THEIR OWN EXAMINATION OF
THE COMPANY AND THE TERMS OF THE OFFERING, INCLUDING THE MERITS AND RISKS
INVOLVED. THE SHARES HAVE NOT BEEN RECOMMENDED BY ANY FEDERAL OR STATE
SECURITIES COMMISSION OR REGULATORY AUTHORITY. FURTHERMORE, THE FOREGOING
AUTHORITIES HAVE NOT CONFIRMED THE ACCURACY OR DETERMINED THE ADEQUACY OF THIS
AGREEMENT OR ANY OTHER DOCUMENT. ANY REPRESENTATION TO THE CONTRARY IS A
CRIMINAL OFFENSE.
THE SHARES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND RESALE AND MAY NOT
BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER THE SECURITIES ACT AND THE
APPLICABLE STATE SECURITIES LAWS, PURSUANT TO REGISTRATION OR EXEMPTION
THEREFROM. INVESTORS SHOULD BE AWARE THAT THEY MAY BE REQUIRED TO BEAR THE
FINANCIAL RISKS OF THIS INVESTMENT FOR AN INDEFINITE PERIOD OF TIME.
7.    MISCELLANEOUS PROVISIONS.
(a)
Modification. Neither this Agreement nor any provisions hereof, shall be waived,
modified, discharged or terminated except by an instrument in writing signed by
the party against whom any waiver, modification, discharge or termination is
sought.



6

--------------------------------------------------------------------------------




(b)
Brokers and Finders. Each party acknowledges it has not engaged any brokers,
finders or agents in connection with the Private Placement and the Company has
not incurred nor will incur, directly or indirectly, as a result of the sale of
the Shares, any liability for brokerage or finders’ fees or agents’ commissions
or any similar charges in connection with the Private Placement.

(c)
Notices. Any party may send any notice, request, demand, claim or other
communication hereunder to the intended recipient at the address set forth below
using any other means (including personal delivery, expedited courier, messenger
service, fax or ordinary mail), but no such notice, request, demand, claim or
other communication will be deemed to have been duly given unless and until it
actually is received by the intended recipient:



7

--------------------------------------------------------------------------------






If to the Company:        500 President Clinton Boulevard
Suite 300
Little Rock, AR 72201
Attention: Wallace D. Ruiz, Chief Financial Officer
Email: Wallace.ruiz@inuvo.com


With a copy to:            Pearlman Law Group LLP
200 S. Andrews Avenue
Suite 901
Fort Lauderdale, FL 33301
Attention: Brian A. Pearlman, Esq.
Email: brian@pslawgroup.net


If to the subscriber:        To the address set forth below.


Any party may change the address to which notices, requests, demands, claims and
other communications hereunder are to be delivered by giving the other parties
notice in the manner herein set forth.
(d)
Counterparts. This Agreement may be executed in two or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

(e)
Binding Effect. Except as otherwise provided herein, this Agreement shall be
binding upon, and inure to the benefit of, the parties to this Agreement and
their heirs, executors, administrators, successors, legal representatives and
assigns. If the undersigned is more than one person or entity, the obligation of
the undersigned shall be joint and several and the agreements, representations,
warranties and acknowledgments contained herein shall be deemed to be made by,
and be binding upon, each such person or entity and his or its heirs, executors,
administrators, successors, legal representatives and assigns.

(f)
Assignability. This Agreement is not transferable or assignable by the
undersigned. This Agreement shall be transferable or assignable by the Company.

(g)
Enforcement. This Agreement shall be governed by and construed in accordance
with the laws of the State of Arkansas, without giving effect to conflicts of
law principles. Any action with respect to the subject matter of this Agreement
otherwise related to the undersigned’s investment in or ownership of the Company
shall be litigated in the state or federal courts situated in Pulaski County,
Arkansas, to which jurisdiction and venue all parties consent; any such action
shall be by bench trial, with each party waiving its right to trial by jury to
adjudicate the matter.

[SIGNATURE PAGE FOLLOWS]






8

--------------------------------------------------------------------------------





SIGNATURE PAGE
This Subscription Agreement is dated as of this 20th day of March, 2020 at
(city) _____________________, (state) _______________.
Price Per Share: $0.175
Purchase Price: $___________________________
 
____________________________________________________________________________
Exact Name in Which Shares are to be Issued (Please Print)
   
 Name (Please Print)
 
   
 Name of Additional Purchaser


   
 Address of Principal Residence
 
   
 Address of Additional Purchaser


   
 City, State and Zip Code
 
   
 City, State and Zip Code


   
 Country
 
   
 Country


   
 Social Security Number
 
   
 Social Security Number


   
 Telephone Number
 
   
 Telephone Number


   
 E-Mail (if available)
 
   
 E-Mail (if available)


   
 (Signature)
 
   
 (Signature of Additional Purchaser)



ACCEPTANCE
This Subscription Agreement is accepted as of this 20th day of March, 2020 for
the purchase of the Shares.
INUVO, INC.
By:     
Wallace D. Ruiz, Chief Financial Officer


9